Citation Nr: 1520564	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-16 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for service connected dysthymic disorder prior to October 3, 2011, and a rating in excess of 30 percent from October 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2012 rating decision noted that electronic medical records from the Reno VA Medical Center dating from April 2006 through February 2012 had been reviewed.  The Veteran's claims file contains a screen shot of the Veteran's treatment in the Compensation and Pension Records Interchange (CAPRI) from the VA Medical Center in Reno, Nevada.  The summary of records shows treatment records dating back to March 2010.  However, a review of the Veteran's claims file and the associated Virtual VA electronic claims file shows that the Board does not have the Veteran's complete treatment records and, furthermore, does not have any treatment records prior to 2011.  The October 2010 entry pictured notes that the Veteran was prescribed medication for anxiety and depression.  As treatment during this period is pertinent to the issue on appeal, the Veteran's VA medical records should be obtained. 

Additionally, during the hearing in December 2013, the Veteran indicated that he believed his dysthymic disorder had increased in severity since his previous examination in January 2012.  Specifically, he reported that he was struggling with more anger issues and that his medication dosage was increased.   Therefore, the Board finds that the Veteran should be afforded a new VA mental health examination in order to determine the current nature and severity of his service-connected dysthymic disorder.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records from the VA Medical Center in Reno, Nevada.  Specifically ensure that treatment records from 2010 are included.  Obtain any current treatment records from the Veteran's Center in Reno, Nevada from March 2013 to the present.  All records obtained should be associated with the claims file.

2. Schedule the Veteran for a VA mental health examination and obtain the following medical opinions:

a. Identify all manifest symptoms associated with the service-connected dysthymic disorder, including organic mental disorder, depressive disorder with anxiety, and psychological factors affecting physical condition, over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.

b. Discuss the impact the Veteran's service-connected dysthymic disorder has on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Thereafter, the AOJ should address the issue remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




